Exhibit 10.4

[COMPANY LETTERHEAD]

June 18, 2012

Allen J. Lauer

Dear Al:

The purpose of this letter is to clarify the intent and circumstances related to
certain of the terms of your employment as Interim Chief Executive Officer and
President (“Interim CEO”) of Intermec, Inc. (the “Company”), as set forth in the
letter agreement, dated May 21, 2012, and effective as of April 30, 2012 (the
“Employment Agreement”). In particular, we wish to affirm that, in view of the
interim nature of the CEO position, it was not our expectation that you relocate
to Washington State. Rather, we understand that you will determine the extent to
which you should travel to the Company’s headquarters in Everett, WA in order to
effectively fulfill your duties.

Accordingly, we propose the following revisions to the Employment Agreement:

Paragraph 1. Position is revised to read as follows:

1. Position. In your position as Interim CEO, you will report to the Company’s
Board of Directors (the “Board”). The Interim CEO position is a full-time
position. Although you will be expected to spend time in Everett at the
Company’s headquarters, we anticipate that your travel plans may vary
significantly week to week and you will work principally from your home office
in California. While you render services to the Company as Interim CEO, you will
not engage in any other employment, consulting or other business activity
(whether full-time or part-time) that would create a conflict of interest with
the Company; provided, however, that you may continue to serve on any boards of
directors or committees thereof on which you served as of the Effective Date. By
signing this Agreement, you confirm to the Company that you have no contractual
commitments or other legal obligations that would prohibit you from performing
your duties for the Company.

Paragraph 5. Expenses is revised to read as follows:

5. Expenses. The Company will reimburse you for all reasonable and necessary
expenses incurred by you in connection with your performance of services as
Interim CEO on behalf of the Company, in accordance with applicable Company
policies and guidelines.

Except as revised in this letter, the terms of the Employment Agreement continue
to apply.

 

Very truly yours, INTERMEC, INC. By:  

/s/ Stephen P. Reynolds

  Stephen P. Reynolds Title:   Lead Independent Director

 

I have read and agree with the above clarification
and amendment of the Employment Agreement.

/s/ Allen J. Lauer

Signature of Allen J. Lauer Dated: